Question Time (Commission)
The next item is Question Time (B6-0156/2008).
The following questions are addressed to the Commission.
Part one
Subject: Biofuel trading practices
What action is the Commission taking to stop the reported biofuels trading practice that exploits US agricultural subsidies?
The practice involves shipping biodiesel from Europe to the US where some fuel is added, allowing traders to claim 11p a litre of US subsidy. It is then shipped back and sold below domestic prices. It is estimated that up to 10% of exports of biofuels from the US to Europe are part of this rogue scheme. This is not an illegal act, but puts the European biofuel industry at risk. It also involves unnecessary shipping across the Atlantic, which increases emissions of greenhouse gases.
Will the sustainability criteria as proposed by the Commission solve this problem and make it illegal to sell biofuels on the European market that have been involved in this practice?
Member of the Commission. - While the Commission cannot comment on the extent of the alleged practice referred to in the question, it shares the concerns about the impact on the European industry of the United States tax subsidy.
The subsidy appears to benefit all bio-diesel exported from and, by the way, sold in the United States, whatever its source.
According to the industry data, the US exports to the European Union rose from 100 000 tonnes in 2006 to 1 million tonnes in 2007, which is equal to about 15% of the European market.
My colleague, Commissioner Mandelson, has raised this on a number of occasions with his US counterpart, Trade Representative Susan Schwab. He has advocated a change in the US legislation, for example restricting the subsidy to goods sold in the United States as a possible solution to the problem. So far there has been no movement from the United States side and the tax credit remains in force.
The Commission would be prepared to consider an anti-subsidy investigation upon receipt of a properly documented complaint from the European Union industry containing sufficient evidence of countervailable subsidisation and injury.
The honourable Member asks whether the sustainability scheme proposed by the Commission in its proposal for the directive on the promotion of the use of energy from renewable sources, adopted by the Commission this January, will solve the problem created by the trading practice referred to in the question.
The sustainability scheme provided for by the Renewable Energy Directive is about ensuring the sustainability of biofuels. It is designed to promote the use of sustainably produced biofuels while discouraging the use of poorly performing ones. You will remember the 35% discussion. The sustainability scheme would therefore not be able to address trading practices such as the one referred to in the question from the honourable Member.
Commissioner, I am glad you are dealing with this. I think it is a scandal and it makes a mockery of all the work we are doing on climate change. In terms of sustainability criteria, if we have a greenhouse gas savings criterion, would these kinds of biofuels not fall foul of that because it has been shipped up and down the Atlantic adding greenhouse gas from shipping emissions, which are 5% of world CO2 at the moment?
If we have to wait for a complaint from industry and the opening of a procedure on illegal subsidies, how long will that take? My fear is that, by the time we get something done, the European industry will have gone out of business.
Member of the Commission. - The method of the calculation of greenhouse gas emission from biofuels compared to fossil fuel emission contained in the Renewable Energy Directive follows what we call the life cycle approach, which also takes into account the level of emission produced during transport of biofuels both within and outside the European Union. In this respect let me reiterate once more that reducing greenhouse gas emission from transport is one of the guiding objectives of the biofuel policy.
Subject: European food aid programme for the most deprived persons
In 2005, the European Parliament approved a written declaration on the durability of the European food aid programme for the most deprived persons. The declaration not only advocated a permanent food aid programme plus an annual budget, but also called for it to be expanded. To ensure distribution of balanced food rations, the European Parliament called for the programme to be opened up to new sectors such as pork, poultry and eggs.
Mariann Fischer Boel, European Commissioner for Agriculture and Rural Development, was tasked with following up the declaration. That fact is that, three years later, there is still no sign of a basis for a new regulation and that only modest steps have been taken. As yet, it is totally unclear what budget funding is available.
Food aid is very much an issue in the European Union, where 16% of the population lives below the poverty line. Can the Commission ensure a food aid programme at European level? In the process, will it enter into a dialogue with the European NGOs active in the field?
Member of the Commission. - For 20 years the European food aid programme has made a decisive contribution in meeting the food requirements of undernourished people in the Community.
On 4 April 2006 this Parliament adopted a supportive declaration on the European food programme for the most deprived people in the Community. This declaration calls on the Commission and the Council to provide a multiannual budget allocation and to introduce a series of flexibility measures in the management of the programme. A strong emphasis is also put on the need to secure a balanced diet for needy people.
This programme actually started back in 1987 as an emergency measure in a time of abundant surpluses of agricultural production. During its first years, the food aid programme mainly relied on supply from intervention stocks. As stocks have been declining over the last years as a consequence of the successive reforms of the common agricultural policy, the Commission introduced a series of changes to secure the continuation of this scheme and these changes include the possibility of market purchase for products that are not available from our intervention stocks, the exchange of products within the same 'family' and the possibility to mix or incorporate intervention products and products bought on the market.
The budget has also been adjusted in particular to take into account the recent enlargement of the European Union. It has increased from EUR 213 million in 2004 to EUR 305 million this year, 2008. Therefore the Commission has made all efforts to keep in operation a programme that is based on intervention stocks in spite of the fact that these were vanishing. So we can actually say that we have been pushing the programme to its limits.
Now the time has arrived to rethink the future of this programme without losing sight of its broader picture. With this aim the Commission services are already working on an impact assessment that examines the options for the future. The internet consultation has attracted huge participation with more than 12 000 replies, which proves the high interest among European citizens for this initiative.
NGOs have actually played a crucial role in the implementation of the programme and they will also remain a key player in the future. In a seminar which we organised in April they expressed the wish to maintain the food aid programme under the administration of the Directorate-General for Agriculture and they also stressed the need to introduce some kind of a multiannual allocation of funds and supply a broader range of different products. We are now examining these requests from the NGOs and will stay in close contact with them.
After the completion of the impact assessment I intend to submit to this Parliament in September a proposal that allows the continuation of this scheme but on a very solid basis for the future. So I thank you very much for your interest and attention to this very important scheme.
(NL) Madam President, I should like first and foremost to thank the Commissioner for this very clear, full reply, which also offers prospects for greater durability of this food aid programme, based upon the evaluation that is currently under way.
I only wanted to ask whether this evaluation also takes into account the fact that a large number of people are still evidently dependent upon this food aid programme and that almost 16% of the European population lives below the poverty line, and whether it also takes account of the current food crisis and the spectacular growth in food prices.
Member of the Commission. - We are taking into account all the input that we are getting from our very open approach to this process. According to the current figures available, 13 million people in the European Union are taking advantage of the special scheme for deprived people. As far as we can see, demand is not decreasing at the moment.
- (DE) In many cases it is children who suffer most from poverty. Lack of food impairs not only physical development but also the ability to concentrate and achieve at school. This can then also affect a child's future success in life. Within the framework of the planned food aid programme, what arrangements are being made in this problem area to work through schools, for example?
(DE) I am sure it will be a good proposal, especially as you have also mentioned the necessity of a balanced diet. It is vital that this is a key focus. In this connection, the Commission could also add another key point, and that is to concentrate on fresh organic produce. Everyone has a right to eat products that may be slightly more expensive but are much healthier. To what extent will you be taking this into account?
Member of the Commission. - First of all, what we are doing just now is evaluating all the ideas and information that we have got.
In this context we are trying to judge whether we should target our money in a specific way. We have not yet finalised our internal discussions, but I can say this regarding children: I think it is of huge importance that first of all we ensure that our young people are well nourished and therefore we will also publish this year an idea (and I hope to get full support for it) for a school fruit scheme in cofinancing with Member States that can offer children at a certain age the possibility to have a piece of fruit at school. I think it is in general a good idea providing a good habit to young people that hopefully will follow them throughout their lifetime.
As to giving special priority to organic production: I think we have to choose between the devil and the deep blue sea, because if we choose organic we get less food and I think that is going to be a very difficult judgement to make.
Subject: Speculation and the food crisis
Financial speculation is a major factor behind rising prices and the world food crisis. The commodities market in particular is attracting growing interest from investment funds.
Is the Commission prepared to accept that, for the benefit of the few, commodities such as rice or wheat are becoming the focus of speculation while, at the same time, millions of people are dying of hunger?
Does it intend to take practical steps to end all financial speculation which directly jeopardises the food security of millions of people?
Does it also intend to promote the implementation at international level of a mechanism preventing countries from restricting exports of foodstuffs of which they hold large stocks and, more generally, from pursuing all policies that have the direct result of preventing the most vulnerable from exercising their right to food?
Part two
Member of the Commission. - The Commission is actually very concerned about the impact of the current high prices, both within the European Union and also in the more global context. Developing countries and the most vulnerable populations have actually been hit very disproportionately with the consequent risks of hunger, malnutrition and social unrest.
The communication that the Commission has presented today tries to analyse the root causes of these high prices. The Commission has presented a series of initiatives to counter the short-term effects of the food price shock, to increase agricultural supply and ensure food security in the longer term, and to contribute to the global effort to tackle the effects of the price rises on poor populations.
Concerning the root causes, there are many factors which are simultaneously reducing global supplies: adverse weather conditions in key grain-producing and exporting countries, mainly Russia and Ukraine, which was previously called the bread basket of the Soviet Union. We have had adverse weather conditions in Australia for three consecutive years. We have had higher energy costs. We have had slower increases in yields and increasing global consumption. These direct impacts on supply and demand are significant contributors to agricultural commodity prices and to the increases that we have seen.
Against the backdrop of food price increases, and in the wake of the financial market crisis, there has been increased activity in commodity-related financial markets to hedge price risk or diversify investment portfolios. These activities may have led to increased price movements and volatility on futures and spot commodity markets and have amplified the underlying price movements, but their influence on long-term price formation remains uncertain. So in today's communication the Commission commits to monitoring closely activities by speculative investors in commodity-related financial markets and their impacts on price movements.
The communication notes that some exporting countries have responded to the rising prices by actually restricting their exports. India has introduced export bans, Vietnam and Thailand rice export limits, Indonesia export taxes on palm oil, and Kazakhstan a ban on wheat exports. Such taxes and export bans are designed to protect the domestic markets from short-term supply shortfalls and price shocks. However, they further tighten international agricultural markets to the detriment, especially, of the food-importing developing countries. In a medium-term perspective, such restrictions clearly send the wrong market signals, reducing the incentive for farmers to invest and to increase their production, and contributing to an imbalance on regional markets.
The issue of the very negative impact of export restrictions should be raised at the relevant forthcoming meetings of the WTO and in other relevant international fora. The Commission remains convinced that there are significant potential gains for developing countries from the Doha Round in terms of new market opportunities, which would help generate additional export income, stimulate agricultural production and facilitate access to foodstuffs, thereby alleviating the current food price hikes. The Commission will therefore continue to work for a comprehensive and balanced Doha deal.
The Commission trusts that it can count on the support of this House for the policy direction presented in today's communication as a basis for tackling the challenges that we are facing in this situation with prices that are actually going through the roof in some areas.
(FR) Madam President, Commissioner, thank you for this relatively long and interesting response. Nevertheless, in relation to one of the elements that triggered this crisis of financial speculation on agricultural products, I would like to ask you whether, following the scandalous behaviour of certain European banks - KBC and Deutsche Bank in particular - which, as you know, conducted entirely 'unethical' advertising regarding speculation on food products... I would like to ask you what the Commission intends to do about this.
Along with my colleague Mrs Carlotti, I wrote a letter to President Barroso on 6 May, for which I have not yet received an acknowledgement, but I hope to receive a reply one day. The letter requested and proposed taking every measure aimed at banning, and I will read from the text: 'the offering, dissemination or promotion of financial instruments within the European Union, including investment insurance and in particular insurance products associated with investment funds, if their yield is directly linked to speculation on the increase in the price of food raw materials'.
Could you tell me what the Commission's intentions are in this respect?
Member of the Commission. - I shall be very brief because I touched upon this in my first intervention. That might be the reason why it was fairly long. In the communication the Commission presented today it commits itself to monitoring the activities of speculative investors closely in commodity-related financial markets and the impact of those speculations on prices.
(LT) As consumers, we instantly feel the effects of any price increase. However, throughout the price chain, with speculations being made, there are winners and there are losers, with producers of agricultural products finding themselves in the position of loser most often.
In your opinion, what could be done to ensure that the increase in the price of agricultural raw materials is in proportion to the general price increase - in other words, to ensure that commodity prices are fair and farmers can have a decent life?
Madam President, while fully acknowledging the good motivation of the questioner and indeed the complexity of the issue before us, could the Commissioner confirm that she has no intention, nor do her other colleagues in the college of Commissioners, of interfering with the operation of the commodities market, which has the potential to do more harm than good if this particular avenue were taken?
We agree on the end, but not on the means of how to get there, I would say to the questioner.
Member of the Commission. - I completely agree with the question raised on the consequences for the primary producer, for the farmer. The situation actually is that we have seen increases, especially in the cereal sector. When we talk about these extraordinary high prices, I always like to look back a bit in history to see how prices have developed; and, taking the past 30 years, prices have been decreasing the whole time from the primary producer.
This has not meant that prices have not been increasing in the retail sector. But if you compare prices on cereals in 1975 and today and look at fixed prices, the prices were twice as high in 1975 compared to today. We see a situation where people are used to the fact that on average in Europe, I think it is only 14% of the income that is spent on food, and this has been decreasing as well over the whole period.
When mention is made in the communication about what is going to be done, it is obvious that we have to look at the whole chain. It is the competitiveness Commissioner who is in charge of surveying the situation and we do not know at this stage whether there will be a positive or negative outcome. But we will keep an eye on all the reasons that are behind the increasing prices that we have seen since late August of last year.
Subject: Communication and the Lisbon Treaty
In the context of Plan D and the recently announced Communication 'Debate Europe - building on the experience of Plan D for Democracy, Dialogue and Debate', could the Commission report on their communication strategy vis-à-vis the ratification process of the Lisbon Treaty? What concrete measures has the Commission taken to ensure a smooth ratification of the Lisbon Treaty?
Vice-President of the Commission. - On the question about Plan D and the communication about 'Debate Europe', let me say that I see it as our duty, together with Member States and the other EU institutions, to communicate with citizens about all our policies and positions. While, on the Treaty, Member States of course have the main responsibility, the Commission must also stand ready to inform and explain.
Our recent communication, 'Debate Europe', aims at promoting active dialogue between citizens and decision-makers and, although not specifically referring to the Lisbon Treaty, or to the Lisbon Treaty only, actions taken under 'Debate Europe' may be connected with communicating on the Treaty.
The Treaty is one of our communication priorities for 2008. Our activities have been decentralised and differentiated to fit the national realities in each of our Member States, and this is 'going local' working in practice.
Our representatives have worked with each Member State and Parliament information offices to draw up national communication plans to respond to different needs, and the activities have included liaising with national stakeholders, training for journalists, information relays and multipliers, discussions with civil society and events at schools and universities.
We have prepared a broad range of support materials including PowerPoint presentations, elements for speeches, questions and answers, fact-sheets on different areas - all aiming to help communicators provide the facts on the issues.
And from Brussels, as you know, the Commission has also launched a website dedicated to the Treaty in the 23 official languages, and our on-line forum 'Debate Europe' has recently been relaunched with discussions on the Treaty proving one of the most popular areas, with many thousands of submissions.
Thank you, Commissioner. So, why is 'Debate Europe' not working? In Ireland the exhaustive time spent counteracting a litany of issues - often important in their own right but totally irrelevant to the content of the Lisbon Treaty - which create fear and confusion, deliberately or otherwise, is seriously detracting from the positive message of Lisbon. And knowledge matters in EU referendums. Voters' confidence in their knowledge of the issues involved in the Lisbon Treaty is crucial to the successful outcome of this referendum, for them to vote 'yes', having decided to vote at all in the first place.
'Levels of knowledge of the Treaty suggest public opinion [in Ireland] is more like Nice 1 than Nice 2' - the words of Professor Richard Sinnott, not mine. Notwithstanding 'Debate Europe', Commissioner, as the Commission and Member States to date have failed abysmally to communicate Europe and how it works and an understanding of its present Treaties to over 90% of our citizens, how do you advise us now to communicate amendments to those same Treaties, amendments to Europe, to ensure the necessary degree of knowledge for the ratification of the Lisbon Treaty? We have failed to communicate Europe; how will we communicate amendments to a Europe that nobody understands?
Vice-President of the Commission. - First of all, partnership is the key word. We cannot do it from Brussels; we cannot do it from the Commission side alone: we have to work together in communicating decisions we have taken together. I think that there are different roles given to the Commission and the institutions, compared with, for example, ministers, who of course also have to be out there everywhere in Ireland as well as in all other Member States to help, to explain, to listen and to communicate what this is all about.
I think that if you start by communicating on amendments I am afraid that you have already lost the audience. My experience is that if you communicate clearly on the substance issues then it is much easier, and this is exactly also what our representation office in Ireland is trying to do: to communicate on the different substance issues. I know that, following a call for tender, they have engaged in, I think, about 20 different local meetings, where they also engage politicians, Irish politicians, to try to spread information and engage them on different substance issues. It might not be enough but we have to continue along these lines. I think, of course, that engaging with the media is one of the most important things. At the same time, it is important to respect the very particular laws and regulations you have in Ireland when it comes to debate before a referendum, and we are of course trying to do that as well.
But we have an obligation to communicate and to engage with citizens on the policies and the positions that the institutions take, and I hope we can continue to do it hand in hand.
- (DE) Are there any market research findings and opinion polls that would show what information European citizens actually need regarding this Reform Treaty? Are politicians in Europe, from local municipality level up to European level, also being targeted? What information is required here, and what will you do in the information offices in the capital cities in order to be able to improve the range supplied?
Madam Commissioner, you have mentioned the referendum in Ireland, and in three weeks they will have a very important, maybe decisive, vote in that country. We all remember the outcome of the Nice Treaty referendum in that very EU-friendly country some 10 years ago.
What lessons have been drawn from this unfortunate experience, and how is the Commission participating in the pre-referendum discussion debate in Ireland?
Vice-President of the Commission. - Thank you very much for these relevant questions. What about knowing public opinion? Well, we have our opinion polls through the Eurobarometer which give us a lot of guidance and where we can also identify some of the information needs. On top of that, of course, different opinion polls are also carried out in every Member State to find out more of the details and to make it country-specific. So I think we can say that we have a fairly good basis of knowledge of what citizens expect and what they need when it comes to information, although I also think that it can vary a bit from one Member State to another.
I think that one of the lessons drawn in Ireland was the need to engage on a very broad scale and that is why the National Forum was set up; I think that, following visits from both myself and, most recently, President Barroso, we have tried to engage and listen to the National Forum and their needs and we are trying through our representation office to respond to those needs, while also respecting that there is always a very special situation when you have a referendum: for example, you also have to respect the McKenna legislation which is in place in Ireland. This of course restricts or sets very clear limits on what ministers or the government can do.
At the same time we have a general obligation to engage and provide information, which cannot be taken away from us, and I think that this is how we have learnt how to engage with the National Forum and also how to do more using the media and with young people especially, but also with women because in our experience they are the ones who very often feel alienated and distant from the debate. That is also where we have to use modern communication tools like the internet: another lesson learnt is that we have to engage through the internet.
Subject: Closer cooperation between European Commission and European Parliament representations
The Commission is seeking to increase citizens' involvement in discussions on EU matters. At the start of April of this year, the Commission announced the 'Debate Europe' initiative. The intention is to broaden further the activities carried out at EU Member State level: consulting citizens, sharing information, knowledge and ideas about the EU, and providing opportunities for voters to meet EU officials.
In some EU capitals, it is said that Commission and European Parliament representations cooperate poorly when it comes to giving EU citizens a better idea of what is happening in the EU and acquainting them with its agenda, its institutions and its Member States. Commission and Parliament representations often work separately, duplicating each other's activities, and do not carry out large joint projects.
As the European Parliament elections in 2009 approach, are efforts being made to improve cooperation between Commission and Parliament representations in different countries? If so, what specifically will be done?
Vice-President of the Commission. - 2008 is a crucial year for all of the institutions to prepare for the European elections next year. It is in all our interests to work together to maximise turn-out in June 2009. The work launched by the recent communication 'Debate Europe', promoting active dialogue between citizens and decision makers on European issues, should contribute to this work.
But the Commission and Parliament already work in close partnership in these areas, both in Brussels and at the level of our representation and information offices in Member States. Last month our services started a new working group to maximise the joint impact of our activities and also to seek closer cooperation between Commission and Parliament representations and offices. We are looking to revise the 2001 Code of Conduct on the working relationship that will open up new ways for us to work together, as well as facilitating the common use of resources such as audiovisual or press monitoring tools.
We are also committed to the goal of shared premises in Member States - the so-called 'EU Houses' - and already in 25 of the 27 Member States our offices share space in the same building. As you know, we are in a pilot project in three of these European Houses - in Madrid, Dublin and Tallinn - with a common space which we call a 'European public space'. We have been able to broaden the scope of our activities to engage with cultural activities, and scientific and youth events as well. We now have a first report on this pilot project with the European public spaces. It seems to be very positive and we will continue along these lines.
Thank you, Commissioner, for your comprehensive and clear answer. I am sure that you are an optimist by nature. On the other hand, your position in the Commission also calls for optimism. I am sure that you are counting on the ratification of the Lisbon Treaty in all countries this year.
I would like to ask what, in your opinion, would be the difference between the election campaign for the European Parliament in 2004 and next year, bearing in mind that most probably it will be after the ratification of the Lisbon Treaty?
Vice-President of the Commission. - I shall be very blunt. I think that we also need to engage much more from the Commission's side, through our representation offices, in mobilising voters, to ensure that we have a higher voter turn-out. We cannot be too cautious. I think we all have to say that we want European citizens to exercise their right to vote and this is how we will engage with Member States - again in partnership, not taking a political position but really just to mobilise voters.
We are looking, together with the European Parliament, through the Interinstitutional Group for Information and Communication, at how we can do this. Parliament has already presented a well-crafted and elaborate plan for the EP elections and we will contribute to that in the best possible way, using all our tools and especially our representation offices. Together with Parliament we can make sure that we increase the voter turn-out.
(LT) I would like to point out that it is immensely important for an information company to have its material prepared in all the languages of the EU. I very much hope...
I will speak in English. Maybe you cannot hear me, as I see the Commissioner is busy.
I just wanted to say that it is difficult to receive information in Lithuanian, because I represent Lithuania here. If you try to call the toll-free number for Europe Direct and ask a question in Lithuanian, you will be advised to wait for half an hour. It is difficult to find books in Lithuanian even here in the Parliament office for visitors, because the booklets are only available in the main languages.
I do understand that there is a huge problem with interpretation and a financial problem, but maybe you have to set some priorities. Would you be so kind as to check how Europe Direct centres operate in different languages as, for example, Commissioner Kuneva is doing?
I think the situation is quite clear, that if you have something direct to say to citizens they will listen and hear. We had a debate on European City Guides today but we got very little in terms of reaction from the Council and I think we need to bring more clear messages back to people about what we do here in the European Union and that we are actually here for them, not just to talk about them.
I would prefer that Parliament's representation took the lead at the Member State level rather than the Commission, but obviously I would say that, and I would urge respect and caution on the ratification process in Ireland. These are turbulent times and news emerging from the WTO is not assisting us in this regard. I think we have to be mindful of the genuine concerns of our voters.
Vice-President of the Commission. - Well, of course this is a constant struggle to make sure that we can provide information - that we can provide interpretation and translation in all 23 official languages. Sometimes we are not able to respond fully to that because we lack interpreters, for example, or we have not yet a full staff that can respond to this request, but I take note of your comment on that and we will look into it as well.
I will also make a visit soon to Lithuania and I am sure I will hear more about this, but this is not due to a lack of will from the Commission. It is the starting point for any communication that you can communicate, hopefully, in your own language and understand what is being told, also in your own language. Therefore, we will continue to endeavour to make sure we provide all the necessary resources for doing so; therefore I fully respect your question and I think it is a very serious one.
Well the other point was of course a comment and it is a fact that we have to start where citizens are. We have to respond to the questions they have, and of course the truth is that very rarely do they start by asking about the Treaty provisions or an amendment. They start by asking, What do you do about immigration? What do you do about climate change? How do you fight the problems that we see as cross-border problems, and how do you deal with that?
And this is how we have to respond, and in an everyday language. I think that what has actually helped - and this is something I take credit for - is that we have now started with these citizens' summaries to all the proposals that we present. Also in our work programme, we will have an accompanying citizens' summary, and I see that this is very useful, and we have to continue along these lines.
Subject: Commission's Plan D for Dialogue, Democracy and Debate and 'Debate Europe'
The Commission's Plan D for Dialogue, Democracy and Debate of October 2005 was a response to the EU's 'period of reflection' following the negative outcome of the referendums on the Constitution. Two and a half years later, does the Commission believe that it has effectively attained the objectives of its plan? If not, why not? What were the obstacles? As regards the Commission's recent communication on the 'Debate Europe' project (April 2008) to bring citizens closer to the Union and its institutions, can the Commission provide details concerning eligible expenditure, the amount that will be available per Member State and organisation, and the beneficiaries that will undertake the pan-European consultation projects with citizens? How will it provide a framework for cooperation among the EU's institutions and, in particular, with the European Parliament? How will it contribute towards setting up electronic networks in which MEPs and members of national and regional parliaments will participate? How will it create European public spaces in the capitals of the Member States? How will it become more active at local level?
Vice-President of the Commission. - I can say that Plan D played a key role in testing new methods for civil society organisations to involve citizens from all walks of life in debates on the future of Europe.
It gave us examples of consultation that we never had before, inviting randomly-chosen citizens from all Member States to sit down together and discuss the European Union's agenda. It was indeed a very exciting experience. One of the key lessons from this experience was that we need to strengthen the interface between citizens and EU decision-makers because, if we promise to listen better, what do we do with what we hear? This is what they want to know.
We decided to prolong Plan D in the period leading up to the European parliamentary elections in June next year. This new phase is called 'Debate Europe'. We have allocated EUR 7.2 million to Debate Europe, EUR 2 million of which to cofinance transnational projects and EUR 5.2 million to cofinance decentralised calls and actions supporting local projects administered by the representations.
We do not decide in advance how much money is available per Member State or which beneficiaries will run these pan-European consultation projects. This depends on the results of the calls for proposals which the Commission is presently launching, both centrally and via our representations.
We think that Debate Europe should also provide an effective framework for interinstitutional cooperation. One model was the concluding conference that was held on the first phase of Plan D last December. Here not only the Parliament, the Commission, but also the Committee of the Regions and the European Economic and Social Committee were involved. I think it proved complementary in addressing the specific citizens' concerns and that this kind of cooperation should become the rule in the framework of Debate Europe, also at national or regional level.
We also hope that we can engage Members of the European Parliament much more in these local and regional activities. I have just informed this group - the so-called 'IGI' - about the request from this Parliament to engage in a pilot information network. We have prepared and will present to the European Parliament the outcome of our project very soon: preparing for such a network, joining national and European parliamentarians and we hope also inviting journalists to take part in the debate on European issues.
I have already mentioned the public spheres, the European public spaces, in the pilot project. Along these lines we can continue Plan D, learn from the experience so far and engage with citizens on a number of projects and models that we hopefully can establish permanently - not only as something that runs for six months or so - and ensure that we can involve decision-makers with European citizens in these ways.
(EL) Madam President, Commissioner, the problem for all of us lies in the fact that Europe is cut off from ordinary people. Despite all the good efforts made by the Commission and by us MEPs, we can clearly see that information is not reaching ordinary citizens.
I should like to ask which agencies will bring the citizen closer to Europe, as envisaged in the Debate Europe plan.
Vice-President of the Commission. - One of the new initiatives of course is that we need a European political culture, and that is what, as you know, we have presented. And this has been adopted by Parliament as well to engage in political foundations which can contribute to the debate. This is because we need to have it in the regular political discussions at all levels: EU issues have to be integrated better. I think that this initiative, in allowing European political foundations, will help.
I think we need to do it through the media, to have a European media reporting on EU affairs, and that is why we have a new internet strategy, we have a new audiovisual strategy, where we will be better equipped to put European issues in media reporting all over Europe.
And I think we have to provide the meeting places, the public spaces, and this is where we have some pilot projects to allow for that. These transnational projects where we have engaged in consultation with citizens can, I think, give us some useful lessons as well as some useful experience that hopefully we will be able to put in place permanently one day.
But we have to use all these channels to be effective in not cutting off, but in engaging citizens: listening to them, explaining to them and advocating what we are doing at EU level.
(EL) Madam President, before the Internal Market Programme of 1992 there was the Cecchini Report on the costs of non-Europe.
Does the European Commission intend to prepare a specific communication on the costs of non-Lisbon? What will be the cost to Europe if the ratification of the Treaty of Lisbon is not completed?
Vice-President of the Commission. - This is always the most difficult thing: saying what happens if we do not do this or do that. We would like to present proactively the advantage, why we think that a new Treaty is needed. How can we be more effective? We have tried, on the Commission's side, to designate and formulate questions and answers, our different background materials and what we have put on the internet in such a way that we argue proactively, on the offensive, as to why we need a new Treaty and what problems need to be solved.
That has been our starting point but we have engaged, on the Commission's side, as well in trying to explain what the price would be of not agreeing, because I think it will also influence people's confidence and trust in whether we can really address the big problems and challenges that we see in front of us.
Questions 35 to 39 will receive written answers.
Subject: Restrictions on competition by sporting federations
Given that the sporting federations of specific EU countries seek to impose rules on their members which restrict sportsmen's and sports and women's possibilities with regard to contracts and freedom of movement, in clear violation of EU law, has the Commission studied the consequences of such practices from the point of view of freedom of competition?
Member of the Commission. - A number of cases coming before the Community courts have confirmed applicability of EC rules to the sports sector.
In the Walrave and Donà judgments, for example, the European Court of Justice confirmed that regulations based on nationality which limit the mobility of sportsmen do not conform with the principle of free movement of persons.
In the Bosman judgment the Court examined two types of restrictions which it found to be incompatible with the free movement of persons. Firstly, it prohibits, on grounds of discrimination as to nationality, a UEFA rule which restricted the number of foreign players from EU Member States allowed to participate in national football championships.
Secondly, it condemned as an obstacle to the free movement of persons the FIFA transfer rule requiring the payment of end-of-contract transfer fees in respect of intra-EU transfers of players who are nationals of an EU Member State.
The Piau and Meca Medina cases were the first Court judgments to apply EC competition rules to the sector. Since then the Commission has followed the methodological approach of that case-law in assessing whether a rule adopted by a sports federation or association infringes Articles 81 and 82. Therefore any sports rule which is capable of producing restrictive effects on competition has to be examined on a case-by-case basis in order to determine whether it pursues a legitimate objective.
At the same time the Commission must be satisfied that any anti-competitive effects resulting from such a rule are inherent to the pursuit of its objective and are proportionate to its achievement.
The Commission looked at the issue of international football transfers when it investigated the legality of FIFA rules on transfer fees for players who were still under contract. That investigation was closed in 2002 after FIFA committed itself to modifying its transfer rules on the basis of certain principles which aimed at facilitating transfers.
In the Commission's White Paper on Sport, which was adopted on 11 July 2007, issues such as free movement of sportspersons were also exhaustively addressed, especially in the accompanying document entitled 'The EU and Sport: Background and Context'.
In the same legislative package the Commission adopted the Pierre de Coubertin action plan which advocates sport-related action to be taken at EU level and contains a number of proposals to be implemented and/or supported by the Commission in numerous areas of sport.
One such area concerns the free movement of persons, with the goal being to combat discrimination based on nationality in all sports. This goal shall be achieved through political dialogue, through recommendations, structured dialogue with stakeholders and, when appropriate, through infringement procedures initiated by the Commission against Member States.
In addition, the Commission applies EC competition rules to sport organisations in so far as those organisations regulate economic activities. In doing so the Commission takes into account the specificity of sport.
(ES) Madam President, thank you very much, Commissioner, for your extensive and very comprehensive answer to my question.
In short, as a complementary observation to the explanation given by the Commissioner, I infer that at the moment the Commission is not thinking of adopting any legislative measures, as it considers that the current legislation, including the Treaties and the case-law, is sufficient, and that therefore the path that is going to be taken is that of informal agreements with the federations, codes of conduct, and so on and so forth.
The Commission does not think that it is necessary at this time to have any additional measures, so all that is needed is simply to apply the existing legislation.
Member of the Commission. - That is correct. The European Court of Justice - and the honourable Member has already felt the direction I am moving in - has ruled in the Meca Medina judgment that the compatibility of sporting rules with EC competition law cannot be assessed by way of declaring certain categories of rules a priori exempt from the application of EC competition law. The Commission will therefore have to continue applying competition rules on a case-by case basis, referring to its adopted decisions and the existing case-law.
Finally, the Meca Medina judgment provides a clear methodological framework in that respect. In order to assess whether a rule breached EU competition rules, its effect must be proportionate to the legitimate genuine sporting interest pursued, so this proportionality test can only be applied on a case-by-case basis.
(EL) Madam President, Commissioner, in all the Member States, the national sports federations, particularly the football federations, complain vociferously on the basis of international sports federation statutes (FIFA, UEFA, etc.) every time their activities are investigated by the government. While we recognise the independence of the federations, does the EU agree with statutes that infringe and are considered to be above national legislation and a country's constitution?
Does the Commission agree that the UEFA home-grown players' scheme is compatible with the Treaty? It encourages football clubs to have a proportion of their players coming up through their junior teams and their youth academies without a link to nationality and that therefore, quite unlike the FIFA scheme of 5+6 - which is based on nationality and would clearly be illegal - the UEFA scheme is something that is proportionate, legitimate and will force clubs to invest in training their young players rather than just relying on their financial muscle in the international transfer market.
Member of the Commission. - I will try to combine the two questions as it is an area that clearly shares the same type of thinking, the goal being to combat discrimination based on nationality in all sports. I think that is the main thing and that is a principle, so to say. That goal should be achieved through political dialogue, recommendations, structural dialogue with stakeholders and, when appropriate, through infringement procedures.
Therefore, I think that what we have to take into account is that this competition line that I was explaining earlier is quite clear and that it should not be attacked by other ways of thinking.
Subject: Price rises and competition
Major price rises have been recorded in recent months in many Member States, particularly for foodstuffs, which has severely reduced the European public's purchasing power. Numerous observers have suggested that, besides the increase in the price of raw materials, there have been some excessive mark-ups by distribution channels and, moreover, possible breaches of free competition.
Can the Commission state whether it has any permanent indicators that can alert it to an explosion in certain consumer prices, and also whether any investigations have been conducted recently into distribution channels, following the sudden price rises recorded in certain Member States?
Member of the Commission. - The Commission is of course concerned about the recent wholesale and retail price increases in food and food products. This has implications for the people of Europe and, even more seriously, implications for billions of others around the world.
Indeed, EU food price inflation accelerated in the last quarter of 2007. The observed price increases at consumer level reflect recent developments in product value, cost and profit along the food supply chain. It should be noted that prices for major agricultural raw commodities had been rising for several months and continuously breaking record levels. That development mainly resulted from a combination of structural drivers: a steady rise in global food demand, the emergence of the biofuel market - only for a very small part - and more short-term factors such as adverse climate conditions, which provoked a decrease in the output volume of cereals in most of the EU Member States in 2007 and the restrictive export policy of some key world market suppliers and in general an increasing engagement of investment funds in agricultural commodity markets.
Nevertheless, it should be underlined that prices of raw materials do not constitute a strictly proportional part of food prices, especially as it becomes more processed. Thus some other components of the sale price, and I am thinking of energy and labour margins, have also influenced recent increases in food prices in the European Union. It must be noted that these price increases are not necessarily linked to a deficiency in the application of competition rules. As the honourable Member knows, the primary objective of EC competition policy is to make markets work better for the benefit of consumers in the EU.
As mentioned in several replies to recent parliamentary questions, the Commission, together with the national competition authorities forming the European Competition Network, monitors markets in order to prevent and sanction distortions of competition to the extent that these distortions can potentially harm consumers. The Commission only acts when it is better placed than national competition authorities to take action. They will act first, but when they are not in a position to do so, we will jump in. Indeed, since the issues related to the retail sector are frequently national in scope, the Member States are well placed to address them.
However, the Commission would like to reiterate that, should any specific breaches of competition rules be confirmed and supported by legal and economic evidence, we will not hesitate to take action. It is of course important to consider all relevant factors affecting these markets and the Commission will continue to monitor consumer prices, retail market concentration and any allegations of anti-competitive conduct. The Commission considers market monitoring to be a very important task. In the framework of the Single Market Review, the Commission will analyse the possible reasons for the malfunctioning of retail services, seen both from consumers' and suppliers' perspectives. The levels and differences of consumer prices between the Member States are also monitored in the annual report of the Consumer Markets Scoreboard. The first edition - as you are aware - of the Scoreboard was published at the beginning of 2008 and the exercise will be carried out yearly.
Prices are among the main screening indicators. Some price differences, especially in the case of non-tradable goods and services, may clearly be due to differences of income between the Member States. Nevertheless, particularly large differences between the Member States may suggest the need for further scrutiny. Additionally, the Commission will touch upon the issue of market power in the distribution sector in the framework of a High Level Group on the competitiveness of the agrifood industry. That initiative will be launched by the Commission in order to analyse the food industry, which in recent years has faced new risks and challenges which question the sector's competitiveness.
The Commission will also in the weeks to come formally transmit a response to the European Parliament's written declaration on investigating and remedying the abuse of power by large supermarkets in the EU. The Commission's response will provide, among other aspects, certain clarifications in relation to buyer-power-related issues.
(FR) As you know, this morning in Kehl, the French and German consumer ministers met to discuss the price differences between the two countries. These discrepancies can reach 30% for some high-consumption products.
Among the causes discussed, they mentioned the differences in retail trading structures, and in particular the imperfect competition in some countries. Internet sales should allow consumers to take advantage of these differences by buying from the most advantageous countries. However, mail order on the Internet sometimes poses problems. For example, French people cannot buy from some German sites.
Do you intend to take appropriate measures so that the European internal market will finally be a reality for citizens?
Member of the Commission. - I am absolutely aware of the importance of your question and of getting in line with one single market. You can be absolutely sure that the Commission will do its utmost to make it a real single market also in the retail sphere.
(LT) From your report I understand that the Directorate-General for Competition works in cooperation with the competition authorities in the Member States. However, we citizens can see certain agreements taking place, resulting in price increases in all the countries simultaneously, yet the competition authorities fail to find any transgression. What would you say from your experience - is it a case of a lack of qualification in the Member States or one of abuse?
Member of the Commission. - So far the answer is a clear 'no', but we are aware that it is calling for our attention, and not only our attention, in terms of monitoring what is going on. What we have done is to put it on the agenda in the European competition network, and we are gathering information from all the Member States that have experience - some have inquiries, others are analysing, others are just trying to find out what is going wrong in the retail area. France, Germany, the UK, Belgium - they all have different approaches to today's situation.
So far, there is no reason to say that there is a cartel. As soon as we become aware of a cartel we will act, I can assure you, but, by the way, I think it is not that bad, as national competition authorities are active and following the whole situation in this sector.
Questions 35 to 39 will receive written answers.
Subject: Accession negotiations with Croatia
Does the Commission think that the accession negotiations with Croatia can be completed by the end of the year? What is the exact timetable for the rest of the year?
Subject: Progress of the accession of Croatia into the European Union
Can the European Commission give a statement outlining the state of play with regard to Croatia's application to accede into the European Union?
Subject: Conclusion of the accession negotiations with Croatia
Since the opening of accession negotiations with Croatia the country has already made substantial progress, leading to the opening of many negotiation chapters, and is well on the way to meeting the benchmarks for opening and closing further chapters. Above all, there have been positive developments in connection with the alignment of Croatian law with EU standards, protection for minorities and efforts to bring about judicial reform. In addition, through its recent decision not to introduce the Ecological and Fishing Protection Zone Croatia has cleared the way for faster progress in the accession negotiations. These welcome developments are acknowledged in Parliament's report on Croatia's 2007 progress report, paragraphs 31 and 32 of which call for enhanced support for Croatia from the EU, and in particular from the Commission.
How will the Commission step up the support it provides? Provided that Croatia meets the relevant criteria, will the Commission put forward, in autumn 2008, a provisional timetable for the conclusion of the accession negotiations in 2009?
Member of the Commission. - Madam President, Mr Posselt, Mr Crowley and Mr Ebner have all asked about the state of play of accession negotiations with Croatia and I can respond to them jointly.
These negotiations with Croatia are progressing well overall. So far negotiations have been opened on 18 chapters out of 35 and we have closed two of these chapters. As regards opening benchmarks, 11 sets of benchmarks have been set. The Commission has assessed the benchmarks as being met in seven of these 11 cases. In these cases our recommendations are now under discussion among the Member States in the Council or negotiation positions are being prepared. In the remaining chapters, such as competition policy and public procurement, opening benchmarks were already set by the Union in the first half of 2006 - that is two years ago. But Croatia has been slow in taking the necessary measures to meet these opening benchmarks.
Croatia is still working on opening benchmarks for the chapter on the judiciary and fundamental rights, where there are many difficult challenges in areas such as judicial reform, the fight against corruption and refugee return.
While Croatia has done plenty of good work aligning with the key 16 chapters where we have closing benchmarks, Croatia has not done enough at this stage to meet all closing benchmarks in any of these 16 chapters. With the remaining conditions still to be met by Croatia it unrealistic to assume that accession negotiations could be concluded this year in 2008. Croatia has nonetheless made good progress overall and therefore 2008 could be a decisive year in Croatia's EU accession negotiations. Provided a number of conditions are met by Croatia, the Commission will in this autumn's enlargement package present an indicative timetable or a conditional roadmap for the conclusion of other technical negotiations in the course of 2009.
The first condition to be met is that Croatia should meet all opening benchmarks by June this year, i.e. next month. Secondly, Croatia must comply with all legal obligations under the stabilisation and accession agreement and it must also continue to comply with the general conditionalities of the stabilisation and accession process. And thirdly, Croatia needs urgently to improve its management of EU financial assistance under the PHARE and IPA programmes.
The President of the Commission will continue to provide substantial financial and technical assistance for Croatia in order to help it fulfil the requirements of EU membership. Once sufficient progress has been made by Croatia in meeting opening or closing benchmarks, the Commission will prepare and submit in good time the necessary recommendations to the Member States for the positions to be taken in the intergovernmental conference. So, in a nutshell, ultimately the pace of progress of Croatia towards the European Union will be determined by its own ability to meet all necessary conditions. Thus we can work and progress on the basis of Croatia's own merits.
- (DE) Commissioner, you know my position - that Croatia should have become a Member long ago, if justice prevailed.
However, I am not expressing my personal point of view here, but that of this House. Parliament said that negotiations should be completed by 2009 at the latest. At its meeting in Croatia a few weeks ago, the Joint Parliamentary Committee said that all chapters should be opened under the Slovenian Presidency and closed under the French or, at the latest, the Czech Presidency. Does the Commission believe that this schedule is realistic and what is it doing to speed things up?
Madam President, I would like to thank the Commissioner for his response.
Two points. First of all, with regard to the judicial and fundamental rights chapter where there appears to be a lot of difficulties concerning the negotiations: how best can we help Croatia to advance on that side of it?
Secondly, concerning the distribution of the PHARE programme money and the management of those monies: where are the biggest pitfalls that the Croatia financial management system has to overcome?
Thirdly, going back to what my colleague Bernd Posselt said, we thought there was an agreement that this would be concluded very quickly. If there are still 17 chapters which have yet to be opened for negotiation, how can we proceed at the pace that we want to see happening?
Member of the Commission. - Thank you for these very pertinent and important follow-up questions. The Commission is working with Croatia as it would with any other candidate country so that we follow the negotiating framework adopted in unanimity by the Council and by the Member States.
It is our task and responsibility to monitor progress in meeting the benchmarks on the basis of our rather new benchmark methodology, which was created and adopted at the end of 2006 - with very strong support by Parliament - in order to improve the quality of the EU accession process. This means that once a country is able to open one benchmark and then close the same benchmark it has proved that it has made sufficient progress in the issues concerned.
I give you one very concrete example: that is the shipbuilding sector in Croatia. We expect that Croatia will provide a very concrete restructuring strategy for the whole sector, as well as for all the individual shipyards concerned in this sector.
There was a meeting recently between the Deputy Prime Minister of Croatia and my colleague Neelie Kroes, the European Commissioner for Competition, to scrutinise the state of affairs in this regard. We are still waiting for somewhat more convincing efforts by the Croatian authorities to show that Croatia will be able to restructure its shipbuilding sector properly so that we can move forward in the field of competition policy where state aid is a very critical benchmark.
This is to prove that it really is in the hands of the Croatian Government and the authorities to meet the benchmarks. We always knew that some of the benchmarks were more challenging than others and the Commission has encouraged Croatia to work diligently in order to meet these difficult benchmarks, especially in the area of judiciary reform that Mr Crowley referred to, as well as in the other area I mentioned, the shipbuilding sector.
Concerning judiciary reform, we are providing legal and technical assistance for Croatia under the institution-building part of the instrument for pre-accession. We are encouraging twinning exercises and of course we provide our own expertise for Croatia. Member States are also providing their peer reviews which are important in order to benchmark whether or not Croatia is making good progress in this field.
So all in all, we are doing well overall in the negotiations. The pace of the negotiations essentially depends on the pace of these critical reforms in order for Croatia to meet first the opening and then closing benchmarks.
Subject: Progress of the Former Yugoslav Republic of Macedonia (FYROM) towards accession to the European Union
At a press conference held at the NATO Summit in Brussels on 5 March 2008, the Commissioner responsible for enlargement, Mr Rehn, stated that the failure of Greece and FYROM to reach an agreement on the name of the latter would adversely affect FYROM's accession to the European Union. The EU wishes to encourage the continuation of negotiations under the auspices of the UN in order to find a mutually acceptable solution in the near future to the question of that country's name. What measures will the Commission, therefore, take to facilitate the resumption of negotiations and find a mutually acceptable solution?
Member of the Commission. - Madam President, please allow me to clarify that on 5 March I did not attend a NATO Summit. I might have wanted to but I did not attend the NATO Summit as is mistakenly indicated in the question. Instead, I took part in the meeting of the Commission - our weekly meeting - and in that meeting we adopted a Commission communication entitled, 'The Western Balkans: enhancing the European perspective'.
Subsequently I made the statement at the press conference on this issue to which the honourable Member is referring. In that context, in the press conference, I noted that the main issue was consuming much political energy. I encouraged the leaders of both countries to find a formula which is acceptable to both sides. I have done this publicly and privately.
In reply to a question I explained that the decisions relating to the EU accession process are taken by Member States on the basis of unanimity. In this context I expressed my concern that the lack of a solution to the main issue could have a negative effect on the country's accession process.
I can assure you that the Commission will continue to call on the parties to engage constructively to resolve the main issue. However, the Commission has no competences, no powers on such measures and therefore efforts should continue under the auspices of the United Nations within the framework of the two important UN Executive Council resolutions which date from the year 1993.
(EL) Madam President, Commissioner, thank you for your answer, which confirms the statement you made in Brussels. I also thanked you in my question on 5 March at the press conference on the matter.
Given that in a resolution on the accession prospects of the Former Yugoslav Republic of Macedonia (FYROM) the European Parliament has recently recognised the need to speed up negotiations in order to reach a generally accepted solution, let me ask you this: do you intend, together with Parliament, and by exercising your powers, to take any steps before your report is drawn up in the autumn?
Member of the Commission. - We continue to encourage both countries concerned to find a solution to this long-standing - I should say too long-standing - problem. We have full confidence in the United Nations Mediator, Mr Nimitz, who has a clear mandate to facilitate talks between the two parties in the framework of the two critical resolutions of the UN Security Council from 1993. The Commission cannot therefore play the role of mediator. We have no powers, no competences, but we encourage both sides to take a very constructive approach, to engage and finally find a solution to this matter.
- (DE) Commissioner, the Commission has a responsibility: it is the guardian of the treaties. The Interim Agreement states that bilateral issues must not be allowed to become a barrier to accession. I wanted to ask you to confirm that and to ask whether you have observed any efforts on the part of the Macedonian Government to resolve the issues and whether, in your opinion, Macedonia has made progress in recent months.
Member of the Commission. - In my view you are indeed right that the country has made good progress for the past half-year or so in terms of some critical reforms such as the judiciary reform and the reform of public administration, as well as on the implementation of the police law.
In fact, in the March communication we have set eight benchmarks based on key criteria, key priorities, of the Accession Partnership which reflect the necessary reforms we expect the Former Yugoslav Republic of Macedonia will be able to undertake, thereby achieving sufficient progress to allow us in our autumn report to propose a recommendation to start accession negotiations.
This will depend upon concrete results in the reform work and we will of course reflect that in our progress report which is currently under preparation.
I would like to point out that in order to start accession negotiations, in order for the Commission recommendation to be accepted, in the Council there is a requirement of unanimity of all EU Member States and therefore, even though we see this as a bilateral issue, we have to take this into account as a political reality.
As regards our recommendation, that depends solely on the progress achieved by the Former Yugoslav Republic of Macedonia on the implementation of the reforms on the ground.
Subject: European funding for the Turkish army in Cyprus
Media reports allege that the EU has provided the Turkish army with funding to the tune of EUR 13 million.
Can the Commission confirm that the Turkish army in fact been financed out of European funds? If so, which funds and projects were involved and over how long a period? How much money did the Turkish army receive in total? Who took the initiative of authorising this funding? Does the Commission plan to continue funding the Turkish army in future?
Member of the Commission. - I am very glad to respond to this question because I can do it very briefly. There is no fund provided by the European Union to the Turkish army in Cyprus as suggested in the title of the question by the honourable Member.
Under the pre-accession programme, IPA, the European Union supports in Turkey a project which is called 'Civic training for conscripts', and this project indeed is run in Turkey, not in Cyprus. The purpose of this project is, through the Turkish armed forces, to educate conscripts who are doing their military service on the issues of human rights, gender equality, women's rights, children's rights, protection of the environment, general health care and the fight against drug addiction: in my view all very worthy causes, and this is what this programme called 'Civic training for conscripts' in Turkey is aimed at achieving.
(NL) I should like to thank the Commissioner for his response, but I have two brief questions in this regard. First and foremost, how does the Commissioner explain the broadcasting of such affairs by the press? This information came from a press review and I believe that it was stated in a Turkish-Cypriot publication.
Secondly, how can the Commission ensure that the Turkish troops occupying Cyprus do not somehow come by a portion of the funds and thus that these funds are not being used for anything other than their intended purpose?
Member of the Commission. - It is indeed important that we correct myths with facts and that we correct misunderstandings by providing concrete and objective factual information. Therefore, I am very grateful that the honourable Member has asked this question.
In fact, by answering your question which I just did, I am sure that we can now provide facts which will correct these misunderstandings in the media which were referred to by Mr Claeys.
As I said, this project is run in Turkey by the Turkish armed forces and therefore this should clarify the point made by the honourable Member concerning where this project and programme is being run.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
That concludes Question Time.
(The sitting was suspended at 19.55 and resumed at 21.00)